



EXELON CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
FOR
UNINCORPORATED SUBSIDIARIES


(As Amended and Restated Effective September 25, 2019)


1.    Establishment and Purpose.   The Exelon Corporation Employee Stock
Purchase Plan for Unincorporated Subsidiaries (the “Plan”) established by Exelon
Corporation, a Pennsylvania corporation (the “Company”), is effective as of
September 25, 2019 (the “Effective Date”) and is an amendment and restatement of
the plan as in effect October 1, 2005, as thereafter amended. The Plan provides
employees of Subsidiary Companies (as defined below) added incentive to remain
employed by such companies and to encourage increased efforts to promote the
best interests of such companies by permitting eligible employees to purchase
shares of common stock, no par value, of the Company (“Common Stock”) at
below-market prices. For purposes of the Plan, the term “Subsidiary Companies”
shall mean all subsidiaries of the Company which are not subsidiary corporations
(within the meaning of Section 424(f) of the Code) and of which the Company is
the common parent. The Subsidiary Companies that, from time to time, have been
designated by the Plan Administrator as eligible to participate in the Plan with
respect to their employees are hereinafter referred to collectively as the
“Participating Companies.”
2.    Eligibility.   
(a)     Eligible Employee. Participation in the Plan shall be limited to each
employee of a Participating Company who satisfies all of the following
conditions (an “Eligible Employee”) as of the first day of the relevant Purchase
Period (as defined in Section 3): (i) such employee's customary employment is
for 20 or more hours per week; and (ii) such employee has been continuously
employed by the Participating Companies for at least 3 consecutive calendar
months.


Notwithstanding the foregoing, an individual rendering services to a
Participating Company pursuant to either of the following agreements shall not
be considered an Eligible Employee with respect to any period preceding the date
on which a court or administrative agency issues a final determination that such
individual is an employee: (1) an agreement providing that such services are to
be rendered as an independent contractor or (2) an agreement with an entity,
including a leasing organization within the meaning of section 414(n)(2) of the
Code, that is not a Participating Company.


(b)        Limitations. Notwithstanding anything contained in the Plan to the
contrary, no Eligible Employee shall acquire a right to purchase Common Stock
hereunder to the extent that (i) immediately after receiving such right, such
employee would own 5% or more of the total combined voting power or value of all
classes of stock of the Company or any Subsidiary Company (including any stock
attributable to such employee under section 424(d) of the Code), or (ii) for any
calendar year such right would permit such employee's aggregate rights to
purchase stock under all employee stock purchase plans of the Company and its
Subsidiary Companies exercisable during such calendar year to accrue at a rate
which exceeds $25,000 of fair market value of such stock for such calendar year.
In addition, the number of shares of Common Stock which may be purchased by any
Eligible Employee during any Purchase Period shall not exceed 155 (subject to
adjustment pursuant to Section 12), or such other number as may be determined by
the Plan Administrator (as defined in Section 11) and set forth in a written
Appendix to the Plan.


3.    Purchase Periods. A “Purchase Period” shall consist of the three
consecutive month period beginning on each January 1, April 1, July 1 and
October 1 commencing on or after the effective date of the Plan and prior to its
termination.


1

--------------------------------------------------------------------------------





4.       Participation.   
(a)      Enrollment. Each Eligible Employee shall be entitled to enroll in the
Plan as of any Purchase Period which begins on or after such employee has become
an Eligible Employee. To enroll in the Plan, an Eligible Employee shall make a
request to the Company or its designated agent at the time and in the manner
specified by the Plan Administrator (as defined in Section 11), specifying the
amount of payroll deduction to be applied to the compensation paid to the
employee by the employee's employer while the employee is a participant in the
Plan. The amount of each payroll deduction specified in such request for each
such payroll period shall be a whole percentage amount, unless otherwise
determined by the Plan Administrator, not to exceed 10%, or such lesser
percentage as may be determined by the Plan Administrator, of the participant's
regular base salary or wages (after applicable withholdings and deductions) paid
to him or her during the Purchase Period by any of the Participating Companies.
Subject to compliance with applicable rules prescribed by the Plan
Administrator, the request shall become effective as of the Purchase Period
following the day the Company or its designated agent receives such
request. Payroll deductions shall be made for each participant in accordance
with such participant's request until such participant's participation in the
Plan terminates, such participant's request is revised or the Plan is suspended
or terminated, all as hereinafter provided.
           (b)        Changes to Rate of Payroll Deduction.   A participant may
change the amount of his or her payroll deduction under the Plan effective as of
any subsequent Purchase Period by so directing the Company or its designated
agent at the time and in the manner specified by the Plan Administrator. A
participant may not change the amount of his or her payroll deduction effective
as of any time other than the beginning of a Purchase Period, except that a
participant may elect to suspend his or her payroll deduction under the Plan as
provided in Section 7.
            (c)        Purchase Accounts.   Payroll deductions for each
participant shall be credited to a purchase account established on behalf of the
participant on the books of the participant's employer or such employer's
designated agent (a “Purchase Account”). At the end of each Purchase Period, the
amount in each participant's Purchase Account will be applied to the purchase of
the number of whole and fractional shares of Common Stock determined by dividing
such amount by the Purchase Price (as defined in Section 5) for such Purchase
Period. No interest shall accrue at any time for any amount credited to a
Purchase Account of a participant (except as required by local law as determined
by the Plan Administrator).
5.       Purchase Price. The purchase price (the “Purchase Price”) per share of
Common Stock hereunder for any Purchase Period shall be 90% (or such higher
percentage designated by the Administrator consistent with the price under the
Company's tax-qualified employee stock purchase plan) of the lesser of (i) the
closing price of a share of Common Stock on the national securities exchange or
quotation service through which the Common Stock is listed or traded on the
first day of such Purchase Period on which such exchange is open for trading or
(ii) the closing price of a share of Common Stock on such exchange on the last
day of such Purchase Period on which such exchange is open for trading. If such
sum results in a fraction of one cent, the Purchase Price shall be increased to
the next higher full cent.
6.       Issuance of Stock.   The Common Stock purchased by each participant
shall be issued in book entry form and shall be considered to be issued and
outstanding to such participant's credit as of the end of the last day of each
Purchase Period. A participant will be issued a certificate for his or her whole
number of shares of Common Stock which have been held in book entry form for at
least two years following the first day of the Purchase Period in which such
shares were purchased, upon request of such participant or his or her legal
representative or, if so directed by the Plan Administrator (as defined in
Section 11), upon the termination of the Plan. In such event, the cash
equivalent of any fractional shares shall also be distributed to such
participant. Such cash equivalent shall be determined by multiplying the
fractional share by the fair market value of a share of Common Stock (determined
as provided in Section 5) on the last day of the Purchase Period immediately
preceding such issuance.
The Plan Administrator may permit or require that shares be deposited directly
with a broker designated by the Plan Administrator or to a designated agent of
the Company, and the Plan Administrator may use electronic or


2

--------------------------------------------------------------------------------





automated methods of share transfer. The Plan Administrator may require that
shares be retained with such broker or agent for a designated period of time and
may also impose a transaction fee with respect to a sale of shares of Common
Stock issued to a participant's credit and held by such a broker or agent. The
Plan Administrator may permit shares purchased under the Plan to participate in
a dividend reinvestment plan or program maintained by the Company and establish
a default method for the payment of dividends.
After the close of each Purchase Period, information will be made available to
each participant regarding the entries made to such participant's Purchase
Account, the number of shares of Common Stock purchased and the applicable
Purchase Price. In the event that the maximum number of shares of Common Stock
are purchased by the participant for the Purchase Period and cash remains
credited to the participant's Purchase Account, such cash shall be refunded to
such participant. For purposes of the preceding sentence, the maximum number of
shares of Common Stock that may be purchased by a participant for a Purchase
Period shall be determined under Section 2.
7.      Suspension of Payroll Deduction or Termination of Participation.   
(a)        Suspension of Payroll Deduction. A participant may elect at any time
and in the manner specified by the Plan Administrator (as defined in Section 11)
to suspend his or her payroll deduction under the Plan, provided such election
is received by the Company or its designated agent prior to the date specified
by the Plan Administrator for suspension of payroll deduction with respect to a
Purchase Period. If the election is not received by such date, such suspension
of payroll deduction shall be effective as of the next succeeding Purchase
Period. Upon a participant's suspension of payroll deduction, any cash credited
to such participant's Purchase Account shall be refunded to such participant. A
participant who suspends payroll deduction under the Plan shall be permitted to
resume payroll deduction as of any Purchase Period following the Purchase Period
in which such suspension was effective, by making a new request at the time and
in the manner specified by the Plan Administrator.
(b)        Termination of Participation. If the participant dies, terminates
employment with the Participating Companies for any reason, or otherwise ceases
to be an Eligible Employee, such participant's participation in the Plan shall
immediately terminate. Upon such terminating event, the cash credited to such
participant's Purchase Account on the date of such termination shall be refunded
to such participant or his or her legal representative, as the case may be.
8.       Termination, Suspension or Amendment of the Plan.   
            (a)        Termination. The Company, by action of the Board of
Directors of the Company (the “Board”) or the Plan Administrator (as defined in
Section 11), may terminate the Plan at any time, in which case notice of such
termination shall be given to all participants, but any failure to give such
notice shall not impair the effectiveness of the termination. Without any action
being required, the Plan shall terminate in any event when the maximum number of
shares of Common Stock to be sold under the Plan (as provided in Section 12) has
been purchased. Such termination shall not impair any rights which under the
Plan shall have vested on or prior to the date of such termination. If at any
time the number of shares of Common Stock remaining available for purchase under
the Plan are not sufficient to satisfy all then-outstanding purchase rights, the
Board or Plan Administrator may determine an equitable basis of apportioning
available shares of Common Stock among all participants. At any time following
the termination of the Plan, the Plan Administrator may direct that one or more
certificates for the number of whole shares of Common Stock held for each
participant's benefit and the cash equivalent of any fractional share so held
shall be delivered to such participant. Such cash equivalent shall be determined
by multiplying the fractional share by the fair market value of a share of
Common Stock (determined as provided in Section 5) on the last day of the
Purchase Period immediately preceding such termination. Except as otherwise
provided in Section 15, the cash, if any, credited to each participant's
Purchase Account shall be distributed to such participant as soon as practicable
after the Plan terminates.
(b)        Suspension or Amendment.   The Board or the Plan Administrator may
suspend payroll deductions under the Plan or amend the Plan from time to time in
any respect for any reason; provided, however, that no such suspension or
amendment shall (a) materially adversely affect any purchase rights outstanding
under the Plan during the Purchase


3

--------------------------------------------------------------------------------





Period in which such amendment or suspension is adopted, (b) increase the
maximum number of shares of Common Stock which may be purchased under the Plan
or (c) decrease the Purchase Price of a share of Common Stock for any Purchase
Period below the lesser of 85% of the fair market value thereof on the first day
of such Purchase Period and 85% of such fair market value on the last day of
such Purchase Period. If payroll deductions under the Plan are suspended
pursuant to this Section, such payroll deductions shall resume as of the first
Purchase Period commencing with or immediately following the date on which such
suspension ends, in accordance with the participant's payroll deduction
elections then in effect.
9.       Non-Transferability. Rights acquired under the Plan are not
transferable and may be exercised only by a participant or his or her legal
representative, as the case may be.
10.      Shareholder's Rights. No Eligible Employee or participant shall by
reason of the Plan have any rights of a shareholder of the Company until he or
she shall acquire a share of Common Stock as herein provided.
11.       Administration of the Plan. The Plan shall be administered by the
Treasurer of the Company (the “Plan Administrator”). In addition to the powers
and authority specifically granted to the Plan Administrator pursuant to any
other provision of the Plan, the Plan Administrator shall have full power and
authority to: (i) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (ii) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (iii) designate which Subsidiary Companies shall
participate in the Plan; (iv) make any other determination and take any other
action that the Plan Administrator deems necessary or desirable for
administration of the Plan. Decisions of the Plan Administrator shall be final,
conclusive and binding upon all persons having an interest in the Plan.
12.       Maximum Number of Shares. The maximum number of shares of Common Stock
which may be purchased under the Plan is five hundred thousand (500,000) shares,
subject to adjustment as set forth below. Shares of Common Stock sold hereunder
may be treasury shares, authorized and unissued shares, shares purchased for
participants in the open market (on an exchange or in negotiated transactions)
or any combination thereof. If the Company shall, at any time after the
effective date of the Plan, change its issued Common Stock into an increased
number of shares, with or without par value, through a stock dividend or a stock
split, or into a decreased number of shares, with or without par value, through
a combination of shares, then, effective with the record date for such change,
the maximum number of shares of Common Stock which thereafter may be purchased
under the Plan and the maximum number of shares which thereafter may be
purchased during any Purchase Period shall be the maximum number of shares
which, immediately prior to such record date, remained available for purchase
under the Plan and under any Purchase Period proportionately increased, in case
of such stock dividend or stock split, or proportionately decreased in case of
such combination of shares. Each share issued under the Plan shall reduce, by
one share, the number of shares authorized to be issued under the Exelon
Corporation Employee Stock Purchase Plan (as amended and restated effective
September 25, 2019).
13.       Tax Withholding. A Participating Company shall have the right to
require, prior to the issuance or delivery of any shares of Common Stock,
payment by the participant of any Federal, state, local or other taxes which may
be required to be withheld or paid in connection with a purchase hereunder. The
Participating Company either shall (i) withhold such taxes from the
participant's base salary or other wages or (ii) withhold shares of Common Stock
which would otherwise be purchased after the close of a Purchase Period having
an aggregate fair market value, determined as of the date the obligation to
withhold arises, in the amount necessary to satisfy any such obligation.


4

--------------------------------------------------------------------------------





14.       Miscellaneous.  Except as otherwise expressly provided herein, (i) any
request, election or notice under the Plan from an Eligible Employee or
participant shall be transmitted or delivered to the Company or its designated
agent and, subject to any limitations specified in the Plan, shall be effective
when so delivered and (ii) any request, notice or other communication from the
Company or its designated agent that is transmitted or delivered to Eligible
Employees or participants shall be effective when so transmitted or delivered.
The Plan, and the Company's obligation to sell and deliver shares of Common
Stock hereunder, shall be subject to all applicable federal and state laws,
rules and regulations, and to such approval by any regulatory or governmental
agency as may, in the opinion of counsel for the Company, be required.
15.       Change in Control. In the event of any Change in Control of the
Company, as defined below, the then current Purchase Period shall thereupon end,
the Plan Administrator shall direct that the cash credited to all participants'
Purchase Accounts shall be applied to purchase shares pursuant to Sections 4, 5
and 6 or refunded to participants, and the Plan shall immediately terminate. For
purposes of this Section 15, the term “Change in Control” shall mean any of the
following events:
(a)       Any person, as such term is used in Rule 13d-5 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or group, as
defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act (each such person
or group, an “SEC Person”), becomes the beneficial owner, as defined in
Rule 13d-3 promulgated under the Exchange Act (a “Beneficial Owner”), of 20% or
more of the then outstanding common stock of the Company or of the securities of
the Company entitled to vote generally in the election of directors (“Voting
Securities”) representing 20% or more of the combined voting power of all the
then outstanding Voting Securities (such an SEC Person, a “20% Owner”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company (excluding any acquisition resulting from the exercise
of an exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(2) any acquisition by the Company, (3) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company (a “Company Plan”), or (4) any acquisition
by any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this definition; provided further, that for
purposes of clause (2), if any 20% Owner of the Company other than the Company
or any Company Plan becomes a 20% Owner by reason of an acquisition by the
Company, and such 20% Owner of the Company shall, after such acquisition by the
Company, become the beneficial owner of any additional outstanding common shares
of the Company or any additional outstanding Voting Securities of the Company
(other than pursuant to any dividend reinvestment plan or arrangement maintained
by the Company) and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;
(b)       Individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Incumbent Board; provided, however, that any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as such
terms are used in Rule 14a-11 promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; or


5

--------------------------------------------------------------------------------





(c)       Consummation of a reorganization, merger or consolidation (“Merger”),
or the sale or other disposition of more than 50% of the operating assets of the
Company (determined on a consolidated basis), other than in connection with a
sale-leaseback or other arrangement resulting in the continued utilization of
such assets (or the operating products of such assets) by the Company (such
reorganization, merger, consolidation, sale or other disposition, a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which:
(i)  all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the outstanding common stock of Company and
outstanding Voting Securities of the Company immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which, as a result of such transaction, owns the Company or all or
substantially all of the assets of the Company either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the outstanding common stock
of Company and outstanding Voting Securities of the Company, as the case may be;
(ii)  no SEC Person (other than the corporation resulting from such Corporate
Transaction, and any person which beneficially owned, immediately prior to such
corporate Transaction, directly or indirectly, 20% or more of the outstanding
common stock of the Company or the outstanding Voting Securities of the Company,
as the case may be) becomes a 20% Owner, directly or indirectly, of the
then-outstanding common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation; and
(iii)  individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction.
(d)       Approval by the Company's shareholders of a plan of complete
liquidation or dissolution of the Company, other than a plan of liquidation or
dissolution which results in the acquisition of all or substantially all of the
assets of the Company by an affiliated company.
16.       Rules for Non-United States Jurisdictions. The Plan Administrator may
establish rules or procedures relating to the operation and administration of
the Plan to accommodate specific requirements of applicable local laws and
procedures, including, without limitation, rules and procedures governing
payroll deductions, payment of interest, conversion of local currency, payroll
tax, withholding procedures and handling of stock certificates which vary with
local requirements.
17.       No Enlargement of Employee Rights. Nothing contained in this Plan
shall be deemed to give any Eligible Employee the right to continued employment
with the Company or any Subsidiary Company or to interfere with the right of the
Company or any Subsidiary Company to discharge any Eligible Employee at any
time.
18.       Governing Law. This Plan, any related agreements (such as an
enrollment form), and all determinations made and actions taken pursuant
thereto, to the extent not otherwise governed by the Code or the law of the
United States, shall be governed by the laws of the Commonwealth of Pennsylvania
and construed in accordance therewith without giving effect to principles of
conflicts of law.
* * *




6